Citation Nr: 1600565	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-46 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disability.
 
2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to August 1983.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a January 2010 rating decision of the VA RO in Louisville, Kentucky, which denied service connection for a neck condition and a hip condition.

The Veteran testified before a Veterans Law Judge (VLJ) at an April 2011 Video Conference hearing.  The hearing transcript is of record.  

In August 2013, these issues were remanded by the Board for further development.

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2015).  The Veteran was issued a letter notifying him that the VLJ who presided over the April 2011 hearing had since retired from the Board, and he was asked whether he would like to appear before another VLJ.  The Veteran submitted a letter signed on January 22, 2014, indicating that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.  As such, an additional hearing is not needed.

With regard to the April 2011 hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Further, the record was held open for an additional 30 days following the hearing to allow the Veteran time to submit additional pertinent evidence, and these issues were remanded in August 2013 in part to obtain outstanding pertinent evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additional evidence has been associated with the Veteran's claims file following the issuance of the most recent supplemental statement of the case (SSOC).  Only some of this evidence was submitted with a waiver of initial review by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  With regard to the evidence associated with the claims file without such a waiver, this evidence essentially duplicates evidence already of record.  As such, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below.

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Arthritis of the cervical spine was not manifested to a compensable degree within 1 year of discharge from service, and a neck disability is not shown by the evidence of record to be etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

A neck or cervical spine disability was not incurred in or aggravated by active military service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A December 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter indicated that additional information or evidence was needed to support this claim, and requested that the information or evidence be sent to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's compete service treatment records may not be available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's complete service treatment records.  In January 2010, VA issued a memorandum regarding the Formal Finding on the Unavailability of Complete Service Treatment Records.  In a January 2010 Report of General Information, the Veteran was notified that his records were unavailable and he indicated that he did not have any copies of his service treatment records himself.  The Board finds that all records identified by the Veteran as relating to these claims have been requested and obtained, to the extent possible, to include his available VA and private medical records.  As such, the record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination for his neck claim in September 2013. The examiner reviewed the claims file, noted the Veteran's assertions, and examined him thoroughly. The Board finds this examination report and opinion to be thorough and complete, and sufficient to decide this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue arthritis.

The Veteran contends that his current neck disability is a result of wear and tear on his body from operating heavy equipment and from being jarred and bounced while riding in tanks and armored personnel carriers (APCs) in the military.

As noted above, the Veteran's complete service treatment records are not available for review.  However, he does not allege he received any treatment in service for his neck, so this lack of records is not dispositive.  His DD-214 shows that his military occupational specialty (MOS) was a lifting/loading equipment operator.  Thus, the Board finds that the conditions of his service are consistent with his reports of operating heavy equipment in service.  38 U.S.C.A. § 5104(a). 

The post-service medical evidence of record shows that the Veteran has been diagnosed with degenerative disc disease at C4-C5 and C5-C6. 

In September 2013, the Veteran underwent a VA neck examination, at which he reported he injured his neck when he was in the service and struck his neck inside a tank.  He stated he did not seek treatment for this in the service or until about
2007 here at the VA.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran's diagnosed degenerative disc disease/degenerative joint disease of the cervical spine was less likely as not incurred in or caused by the claimed in-service injury, event, or illness. 

The examiner noted that there is no medical report of a neck condition noted in the service record.  However, the negative opinion was not based solely on the lack of corroborating service records.  Rather, the examiner accepted the Veteran's description of the injury that he experienced in service and indicated this appeared to be a minor strain of the neck.  Such an injury would not be anticipated to cause the further development of neck problems such as disc disease.  The examiner stated that, if he had developed degenerative disc disease of the cervical spine in service or soon afterwards, one would anticipate he would have sought medical treatment for this as he did later for his lower back.  He was able to perform heavy manual labor immediately after leaving the service including sanitation work and moving furniture for a piano company.  He was seen for a lumbar injury under worker's compensation and there is no mention of any neck complaints during this time which was prior to 2007.  The fact that he did not seek any medical care for his neck until 2007 would be indicative of no medically significant neck condition
prior to 2007.  Therefore the Veteran's current neck condition is less likely than not to be related to his military service.  

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Currently, there is no medical evidence linking a diagnosed neck disability to the Veteran's active duty service.  Moreover, the September 2013 VA opinion specifically did not link this disability to service.  The claims file contains no medical evidence to the contrary. 

The Board notes that, in rendering this opinion, the September 2013 VA examiner considered that the Veteran did not seek medical treatment for this disability until 2007.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), it was held that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, the Board still finds the September 2013 VA opinion to be probative with regard to this claim, as this is just one factor that the examiner considered in rendering the opinion.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the factual situation here, what is probative is not a complete absence of post-service medical records, but the fact that the Veteran did seek treatment for an orthopedic problem (the back), yet raised no complaints about his neck, as would be reasonable for a person to do. 

With regard to the Veteran's lay assertions, the Board notes that the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  

In this regard, the Board notes that the Veteran's cervical spine disability is manifested by symptoms that the Veteran is competent to report.  However, the Board ultimately finds that the Veteran, as a layperson, is not capable of linking a post-service diagnosis of degenerative disc disease of the cervical spine to military service.  There is no indication in the claims file that he has medical training or expertise in orthopedic disabilities, which would render him competent to make such a link.

Therefore, with no medical evidence or competent lay evidence linking a post-service neck disability to service, the Veteran's claim for service connection for a neck disability must fail on direct basis.  See Shedden, supra.

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated arthritis of the cervical spine to a compensable degree within one year of discharge from active duty.  Moreover, while the Veteran is competent to report a continuity of symptomatology dating back to service relating to his cervical spine, the Board ultimately finds his reports of a continuity of symptomatology not credible, in light of the fact that he specifically denied any swollen or painful joints or arthritis on his September 1985 Report of Medical History for enlistment into the National Guard, and the clinical evaluation of his spine was noted as normal on his September 1985 Report of Medical Examination.  As such, service connection cannot be granted for arthritis of the neck on a presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a neck disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.


REMAND

Additional development is needed prior to the adjudication of the hip claim.  Specifically, the Veteran contends that he has a current bilateral hip disability as a result of wear and tear on his body from operating heavy equipment and from being jarred and bounced while riding in tanks and APCs in the military.

As noted above, the Veteran's complete service treatment records are not available for review.  However, his DD-214 shows that his MOS was a lifting/loading equipment operator.  Thus, the Board finds that the conditions of his service are consistent with his reports of operating heavy equipment in service.  38 U.S.C.A. § 5104(a). 

In a December 2009 VA medical record, a physician found that the Veteran's left hip pain is probably related to his low back problem.  However, due to the use of the term "probably", the Board finds this statement to be speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (doctor's statement framed in terms such as "could have been" is not probative).

In an August 2011 VA medical record, a physician noted that the Veteran had an MRI of both hips which revealed a small area of labral tear in each.  This physician stated that the Veteran's symptoms were not emanating from the small labral tears and that those were just incidental findings.  The physician further stated that his problems seemed more related to chronic gluteus medius strain and/or trochanteric bursitis.

In light of the fact that the conditions of Veteran's service are consistent with his reports of operating heavy equipment, the Veteran has been diagnosed with current hip disabilities, and a VA opinion has not been obtained regarding a possible link between these disabilities and the Veteran's service, the Board finds that a VA examination is necessary for the proper assessment of the claim.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from Murfreesboro from August 2013 to the present.

2. Then, schedule the Veteran for a VA examination for his bilateral hip disability claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current disabilities of either hip.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed disability of either hip began in or was caused by his service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SSOC was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


